      Case 3:20-cv-00022-PDW-ARS Document 11 Filed 04/03/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

JoAnne Booth,                                 )
                                              )
                       Plaintiff,             )
                                              )          ORDER OF DISMISSAL
               vs.                            )
                                              )          Case No. 3:20-cv-00022
Comenity Bank,                                )
                                              )
                       Defendant.             )



       The parties filed a stipulation of dismissal on April 2, 2020. Doc. No. 10. The Court

ADOPTS the stipulation in its entirety (Doc. No. 10) and ORDERS the action dismissed pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure with prejudice and without

attorney’s fees, costs, or disbursements to any party.

       IT IS SO ORDERED.

       Dated this 3rd day of April, 2020.

                                                         /s/ Peter D. Welte
                                                         Peter D. Welte, Chief Judge
                                                         United States District Court
